Case 1:20-mc-00199-JGK-OTW Document 3-62 Filed 04/24/20 Page 1 of 2




              Exhibit JJJ
     Case 1:20-mc-00199-JGK-OTW Document 3-62 Filed 04/24/20 Page 2 of 2



Desktop   <html xmlns="http://www.w3.org/1999/xhtm1">                  mes-134.eml
          <head>
          <meta       content='texl/html"       hllp-equiv="Content-
          Type" />
          <style type='texl/css">
          /*<![CDATA[*/
          p.MsoNormal,          li.MsoNormal,      div.MsoNormal
          {margin:Ocm;             margin-bottom:.0001pt;      font-
          size:12.0pt; font-family:"Times New Roman","serif';}
          h6 { margin-right:Ocm; margin-left:Ocm; font-
          size:7.5pt; font-family:"Times New Roman","serif";
          font-weightbold;}
          a: link{ color: blue; text-decoration: underline;}
          a:visited{ color:purple; text-decoration:underline;}
          p { margin-right:Ocm;             margin-left:Ocm; font-
          size:12.0pt; font-family:"Times New Roman","serif";)
          p.4aacf786-fc77-432e-b29c-8c30c4afd6ac,
          li.4aacf786-fc77-432e-b29c-8c30c4afd6ac,
          div.4aacf786-fc77-432e-b29c-8c30c4afd6ac             {
          margin-right:Ocm; margin-left:Ocm; font-size:12. Opt;
          font-family·"Times New Roman" "serif'·}
                       .                       '       '
          p.419780ab-0093-487c-8801-7 48cd40caeoa,
          li.419780ab-0093-487c-8801-748cd40caeoa,
          div.419780ab-0093-487c-8801-748cd40cae0a {
          margin-right:Ocm; margin-left:Ocm; fonl-size:12. Opt;
          font-family:''Times New Roman", "serif';}
          @page WordSeclion1 {size 612.0pt 792.0pt;
          margin:72.0pt 72.0pt 72.0pt 72.0pt;}
          div.WordSection1 {page:WordSection1 ;}
          /*]]>*/
          </style>
Desktop   B says no hurry                                              mes-135.eml

          From:Hans Meijer Sent:10 April 2013 10:18 To:'Dag
          Cramer' (dag@onyxfa.com) Cc:Johan Van Den
          Braber;           David           Clark
          (David. Clark@bsgresources.gg); Marlin Maloney
          (martin@onyxfa.com) Subject:Church USO 6,75
          min

          Dag,

          Seems Churchdeal will happen today.

          ·attached updated fax instructions. We separated
          into two transfers, one of 750k reflecting equity part
          and one of 6,0 min reflecting loan part and added in
          reference on behalf of the BSG-HFZ venture
          (advice Paul Weiss). Pis sign and send to me, cc
          Johan and Dave. Fax will only be sent after thumbs
          up DB/SM. Pis confirm you are available for the call
          back.
          ·We did not yet receive the funding in BSGRE so
          this also needs to be taken part of by London office.

          BR Hans




                                                                                     BSGR LCIA 0036456
